2016 UT App 45



               THE UTAH COURT OF APPEALS

                    SHEILA G. WINKLER,
                        Petitioner,
                             v.
             DEPARTMENT OF WORKFORCE SERVICES,
                       Respondent.

                      Per Curiam Decision
                       No. 20150342-CA
                      Filed March 10, 2016

                Original Proceeding in this Court

           David J. Holdsworth, Attorney for Petitioner
              Suzan Pixton, Attorney for Respondent

   Before JUDGES J. FREDERIC VOROS JR., STEPHEN L. ROTH, and
                       KATE A. TOOMEY.

PER CURIAM:

¶1    Sheila G. Winkler petitions for review of the Workforce
Appeals Board’s (the Board) decision determining that Winkler
was not entitled to unemployment benefits and requiring her to
pay back benefits she had previously received.

¶2      In Carbon County v. Workforce Appeals Board, 2013 UT 41,
308 P.3d 477, our supreme court set forth the standard for our
review of the Board’s decision concerning a person’s request
for unemployment benefits. See id. ¶ 7. Specifically, such a
determination is reviewed as a mixed question of fact and law
that is more fact-like because “this case ‘does not lend itself to
consistent resolution by a uniform body of appellate precedent.’”
Id. (citation omitted). Accordingly, the Board’s determinations
are entitled to deference because “‘the appellate court would be
in an inferior position to review the “correctness” of the . . .
decision.’” Id. (citation omitted). The Board’s determination of
            Winkler v. Department of Workforce Services


fault involves the same fact-like inquiry. Accordingly, the
Board’s determination that Winkler was at fault in obtaining
benefits for which she did not qualify is entitled to deference.

¶3     Winkler does not argue that the Board erred in
determining that she was not entitled to the benefits she
received. Instead, she argues that the Board erred in determining
that she was at fault for the overpayment and, accordingly, was
required to pay back the benefits she inappropriately received.
A claimant is at fault for an overpayment if the elements of
materiality, control, and knowledge are established. See Utah
Admin. Code R994-406-301(1). Materiality is established if the
claimant received benefits to which she was not entitled. See id.
R994-406-301(1)(a). Control is established if “[b]enefits were paid
based on incorrect information or an absence of information
which the claimant reasonably could have provided.” Id. R994-
406-301(1)(b). Finally, knowledge is established if “[t]he claimant
had sufficient notice that the information might be reportable.”
Id. R994-406-301(1)(c). Additionally,

       [t]he claimant is responsible for providing all of the
       information requested by the Department
       regarding his or her Unemployment Insurance
       claim. If the claimant has any questions about his
       or her eligibility for unemployment benefits, or the
       Department’s instructions, the claimant must ask
       the Department for clarification before certifying to
       eligibility. If the claimant fails to obtain
       clarification, he or she will be at fault in any
       resulting overpayment.

Id. R994-406-301(2).

¶4    The Board determined that all three of these elements
had been met and that Winkler was therefore at fault for the
overpayment. Winkler claims that there was no evidence of



20150342-CA                     2                 2016 UT App 45
            Winkler v. Department of Workforce Services


control or knowledge. Evidence in the record supports the
Board’s findings and conclusions. In applying for benefits,
Winkler was asked if she had “applied for” or was receiving
retirement benefits. She answered “No,” despite the fact that she
had applied for retirement benefits. Thus, Winkler gave the
Board incorrect information. Winkler should have known that
such information was relevant and reportable.

¶5     The Claimant Guide, which Winkler received when she
applied for benefits, specifically discusses issues relevant to
Winkler’s case. The Guide instructs claimants to contact the
Department of Workforce Services if they apply for or start
receiving retirement benefits. Further, the Guide states that if a
claimant receives retroactive retirement benefits covering a
period of time for which she was also receiving unemployment
benefits, the claimant will be responsible for the overpayment.
Winkler was “chargeable for the information in the Claimant
Guide.” Frislie v. Department of Workforce Services, 2011 UT App
114, ¶ 7, 256 P.3d 229 (per curiam). Moreover, if Winkler had any
questions concerning her eligibility for unemployment benefits
while she was awaiting retirement benefits she had a
responsibility to ask the Department for clarification. See Utah
Admin. Code R994-406-301(2). Thus, evidence supported the
Board’s decision that Winkler was at fault for the improperly
paid unemployment benefits.

¶6    Finally, Winkler asserts that rather than requiring her to
pay back the improperly received benefits, the Board should
have ordered that the sum be deducted from any future benefits
payable to her. See Utah Code Ann. § 35A-4-406(4)(b)
(LexisNexis 2015) (stating that the Department may require a
claimant to repay benefits or may order the sum to be deducted
from future benefits payable to the claimant). Winker has not
demonstrated that the Board erred in its interpretation of law or
in any other way abused its considerable discretion in ordering




20150342-CA                     3                2016 UT App 45
           Winkler v. Department of Workforce Services


her to repay the improperly received benefits instead of ordering
that such funds be deducted from future payments.

¶7    We decline to disturb the decision of the Board.




20150342-CA                    4                2016 UT App 45